Title: To John Adams from John Jay, 24 November 1794
From: Jay, John
To: Adams, John



Dear Sir
London 24 nov. 1794—

I wrote you a few Lines last week—This Morning I was favored with two Letters from your Son of the 14 & 20th. of This Month—Parents are gratified by hearing of or from Their children—The former Letter was Dated at The Hague—The latter at amsterdam—He had been recd. and acknowledged by The States General, and on the 14th had “a gracious audience of The Stadtholder.”—In his last Letter there is This Paragraph—“It is here said That on The Meeting of Parliamt. The King of Great Britain is to mention in The Speech from The Throne, The Signature of a Convention for the Settlemt. of The Differences with america.  This Intelligence is extremely grateful to The Merchants engaged in the american Commerce here, who are anxiously sollicitous for the Event of your Negociation; and whose Curiosity is proportionable to Their anxiety”—Before your Son left us I submitted to his Consideration the Draft of The Treaty, as it Then stood—
with real Esteem and Regard I am / Dear Sir / Your Friend & Servt

John Jay—